 



IMAX CORPORATION
Exhibit 10.7
          EMPLOYMENT AGREEMENT dated and effective as of July 1, 1998 (the
“Agreement”), between IMAX CORPORATION, a corporation organized under the laws
of Canada (“Imax”), and RICHARD L. GELFOND (the “Executive”).
          WHEREAS, the Executive is currently the Vice-Chairman and Co-Chief
Executive Officer of Imax and is employed pursuant to an Employment Agreement
dated as of January 1, 1997, (the “1997 Agreement”); and
          WHEREAS, the Imax Board of Directors (the “Board”) has approved
revised terms of employment, effective July 1, 1998, on August 26, 1998; and
          WHEREAS, Imax wishes to enter into this Agreement to engage the
Executive to continue to provide services to Imax, and the Executive wishes to
be so engaged, pursuant to the terms and conditions hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the parties hereto agree as follows:
          1. Employment. (a) Imax hereby employs the Executive, and the
Executive hereby agrees to serve in accordance with the terms and conditions
hereof.
          (b) The Executive’s continued employment as Co-Chief Executive Officer
under this Agreement shall commence effective July 1, 1998, and shall continue
until June 30, 2001 (the “Employment Term”).
          (c) During the Employment Term, the Executive shall perform such
services with respect to Imax’s business as may be reasonably requested from
time to time by the Board and which are consistent with the Executive’s status
and the function performed by individuals holding a similar position with
similarly situated companies, and agrees to act in accordance with the written
instructions of the Board. It is anticipated that such services shall be
performed primarily within the United States.
          (d) The Executive shall devote that portion of his business time that
is necessary to perform the services reasonably required of him hereunder, which
portion shall constitute a significant majority of his business time. The
Executive agrees that during the Employment Term (i) he will use reasonable
efforts to resolve any conflicting engagements and (ii) he will remain actively
involved in Imax’s business.



--------------------------------------------------------------------------------



 



- 2 -

          (e) As compensation for the services to be performed by the Executive
hereunder during the Employment Term, the Executive shall be entitled to receive
a base salary (“Base Salary”) of U.S. $500,000 per annum, payable no less
frequently than monthly in accordance with Imax’s payroll practices.
          (f) In addition to the Base Salary, the Executive shall be eligible to
participate during the Employment Term in the annual incentive bonus plan
adopted by the Board. The Executive shall be paid a bonus in respect of each of
1998, 1999, 2000 and the period January 1, 2001 to June 30, 2001 at a level of
U.S. $605,000, U.S. $500,000, U.S. $500,000, and U.S. $250,000 (subject to
adjustment as described below), respectively, (the “Standard”). Based on certain
qualitative and quantitative measures determined by the CEO Advisors (as defined
in Imax’s Articles of Incorporation), for so long as Imax continues to have CEO
Advisors, and the Compensation Committee (the “Committee”) of the Board, as set
forth below, the Committee shall determine the actual bonus paid, which shall be
a multiple of the Standard ranging from 0.0x — 2.0 x, provided, however, that
the multiple shall be at least 1.0x if Imax’s reported earnings per share
(EPS) for the year (excluding any extraordinary charges approved by the Board),
or the six months ended June 30, 2001, as the case may be, meet the approved
budget target (except that, if in the sole discretion of the Committee, the
achievement EPS target was at the expense of, or to the material detriment of,
other(s) of the qualitative and quantitative measures set forth below, then such
minimum shall not apply).
          Among the various factors the Committee shall consider in determining
the bonus to be paid for 1998, and, subject to amendment from year to year by
the Committee, after good faith consultation with the Executive, for 1999, 2000
and 2001, are: (i) the actual financial performance of Imax versus the approved
budget for EBITDA, EPS, revenue growth, and/or other financial targets; and
(ii) the Committee shall also take into account other qualitative factors
including (in no order of importance): (A) progress in theater signings,
(B) development of an enhanced management team, (C) improved performance of the
Ridefilm division (for 1998 only), (D) further advancement of Imax’s film
strategy, (E) progress in “owned and operated” strategy (this factor to have
diminishing weighting beyond 1998, as Imax’s “owned and operated” emphasis
refocuses on theatre joint ventures with conventional cinema operators),
(F) brand development, (G) continued growth of the business, and (H) other
performance related issues including, but not limited to, other goals
established in the budget process approved by the Board.
          The bonus for 1998, 1999 and 2000 shall be paid within 50 days of the
applicable year-end, and for the period January 1, 2001 to June 30, 2001 within
50 days of June 30, 2001.



--------------------------------------------------------------------------------



 



- 3 -

          (g) Pursuant to the 1997 Agreement, at the beginning of each of 1997
and 1998, Imax granted the Executive the right to receive 30,000 common shares
(on a post-split basis) of Imax (the “Restricted Stock”), or, if such Restricted
Stock may not be issued without shareholder approval, the 1997 Agreement
provided it shall be issued as “phantom stock”. The Executive has the right to
request the Restricted Stock granted on January 1, 1997 and January 1, 1998 be
issued to him (or, if “phantom stock” is utilized, have payment made to him in
an amount equal to the fair market value of such number of common shares of Imax
on the date of such request), at any time after January 1, 1998 and January 1,
1999, respectively. It is hereby agreed that one half (i.e. 15,000) of such
Restricted Stock / “phantom stock” for 1998 shall be cancelled forthwith, and
that the Executive shall continue to have the right to the 30,000 Restricted
Stock / “phantom stock” that have vested, and the remaining 15,000 Restricted
Stock / “phantom stock” that shall vest on January 1, 1999. The Restricted Stock
/ “phantom stock” shall be adjusted for stock splits and other similar events.
Imax agrees to indemnify the Executive, on an after-tax basis, for any income
taxes imposed by any taxing authority and resulting from any taxable benefits to
the Executive with respect to the Restricted Stock / “phantom stock” which
arises prior to the date of any such request (it being understood that this
indemnity relates to the timing of the payment of such taxes and not the
ultimate tax payable). Any request for payment with respect to “phantom stock”
must be made on or before December 31, 2009, after which date such “phantom
stock” shall lapse. The provisions of this Section 1(g) shall survive any
termination of this Agreement.
          (h) Stock Options – Grant & Vesting. The Executive has been granted
effective August 26, 1998, in accordance with the terms of the Imax Stock Option
Plan (the “SOP”), 378,000 options to purchase common shares, and effective
January 1, 1999 shall be granted a further 400,000 options, as follows:

                          Number of Options   Grant Date   Exercise Price  
Vesting Date   111,333    
August 26, 1998
  $ 22.38     August 26, 1998   100,000    
August 26, 1998
  $ 22.38     January 1, 1999   166,667 *  
August 26, 1998
  $ 22.38     January 1, 1999   266,667 *  
January 1, 2000
  to be determined   January 1, 2000   133,333 *  
January 1, 2000
  to be determined   January 1, 2001        
 
                  778,000    
 
               

 

*   These options are subject to Imax obtaining any required regulatory and
shareholder approvals.

The exercise price of all options granted on August 26, 1998 in accordance with
the SOP is U.S. $22.38, and all such options shall expire on August 25, 2008.
The exercise price of all options to be granted on January 1, 2000 shall be
determined in accordance with the SOP, and all such options shall expire on
December 31, 2009. Should any required



--------------------------------------------------------------------------------



 



- 4 -

regulatory or shareholder approvals with respect to the granting of the 566,667
options subject thereto not be obtained by Imax, Imax shall make such
adjustments to the Executive’s compensation hereunder as will put the Executive
in the same after-tax financial position as he would have been if such approvals
had been received. The provisions of this Section 1(h) shall survive any
termination of this Agreement.
          All of the Executive’s stock options shall be adjusted for stock
splits and other similar events after the effective date hereof and shall
contain other terms no less favorable to the Executive than the management stock
options of Imax’s other senior level executives.
          Resignation / Termination. If the Executive shall voluntarily resign
prior to the end of the Employment Term, (i) all unvested options (including
those granted pursuant to previous employment agreements between Imax and the
Executive) shall be cancelled immediately upon such resignation, and (ii) all
vested options shall remain exercisable for the duration of their original term.
          If (i) the employment of the Executive is not continued after the end
of the Employment Term, (ii) the Executive is terminated by Imax without “Cause”
(as defined below), or (iii) the Executive suffers a “Permanent Disability” (as
defined in the SOP), or dies: all options granted on or before August 26, 1998
shall remain exercisable for the duration of their original term.
          Change of Control. Upon a “change of control” of Imax (i.e. any person
or persons acting in concert acquiring greater than 50% of the outstanding
common shares of Imax, whether by direct or indirect acquisition or as a result
of a merger or reorganization), the vesting of the options granted on August 26,
1998 and/or January 1, 1999 shall be accelerated as follows:

      Change of Control Period   % of Options Subject to Accelerated Vesting
On or Prior to December 31, 1998
  12.5% of options scheduled to vest on January 1, 1999
January 1, 1999 to June 30, 1999
  25% of options scheduled to vest on January 1, 2000 *
July 1, 1999 to December 31, 1999
  50% of options scheduled to vest on January 1, 2000 *
January 1, 2000 to June 30, 2000
  25% of options scheduled to vest on January 1, 2001
July 1, 2000 to December 31, 2000
  50% of options scheduled to vest on January 1, 2001

 

*   If a “change of control” occurs prior to the grant of such options on
January 1, 2000, stock appreciation rights (“SARs”) equivalent in number to the
options subject to accelerated vesting shall be granted, with a reference price
of U.S. $22.38, and an expiry date of December 31, 2009. The SARs shall be
treated, in connection with a “change of control”, in the same manner as if they
were options (i.e. a cash offer for all shares and options would trigger a
payout of the SARs; a “rollover” of options would result in the



--------------------------------------------------------------------------------



 



- 5 -

    continuation of the SARs, reflecting the relevant exchange ratio and with
reference to the price of the substituted shares).

          Miscellaneous. If the Executive is terminated with “Cause”, the
Executive’s unvested options (including those granted pursuant to previous
employment agreements between Imax and the Executive) shall be cancelled
immediately, and all of the Executive’s vested options must be exercised within
90 days of termination, after which date they shall be cancelled. “Cause” for
purposes of this Section 1(g) only means any willful and material violation by
the Executive of any law or regulation applicable to the business of Imax or one
of its subsidiaries, or the Executive’s conviction of a felony, or any willful
perpetration by the Executive of a common law fraud. Imax’s remedy for a “breach
of restrictive covenants” shall be the specific enforcement thereof, and not the
application of Section 14 of the SOP; and Imax shall be entitled to seek any
other legal and equitable remedies it may have against the Executive. In the
event of any conflict between the provisions of this Agreement and the
provisions of the SOP, the provisions of this Agreement shall prevail.
          (i) The Executive shall, during the Employment Term, be eligible to
receive employee benefits at a level not less than those established by Imax
for, or made available to, its other key employees.
          (j) Imax agrees to reimburse the Executive for all reasonable
out-of-pocket expenses incurred by the Executive in the performance of his
obligations under this Agreement for which documentation reasonably satisfactory
to Imax is provided, including expenses relating to the Executive’s travel to,
and performance of duties in, Toronto, Canada.
          (k) Any amounts payable to the Executive under this Agreement shall be
subject to applicable withholding taxes, and such other deductions as may be
required under applicable law.
          2. Restrictions on Competitive Employment. During the term of the
Executive’s employment hereunder, absent Imax’s prior written approval, the
Executive shall not (as principal, agent, employee, consultant or otherwise),
directly or indirectly, engage in activities with, or render services to, any
business engaged or about to become engaged in the business of producing or
distributing projection and sound systems or films for large screen theaters or
designing or supplying motion simulation theaters or producing or distributing
films for movie rides (collectively, “Competitive Business”); provided, however,
that, notwithstanding the foregoing, the Executive may (i) have equity interests
in companies engaged in a Competitive Business so long as he is not employed by
and does not consult with such companies in areas related to the Competitive
Business, (ii) render consulting services to or be employed by a company



--------------------------------------------------------------------------------



 



- 6 -

engaged in a Competitive Business so long as he is not employed in, or rendering
services related to, the Competitive Business of such company or (iii) perform
usual investment banking services for a company engaged in a Competitive
Business.
          3. Confidentiality. The Executive covenants and agrees with Imax that
he will not at any time, except in performance of his obligations to Imax
hereunder or with the prior written consent of Imax, directly or indirectly,
disclose any secret or confidential information that he may learn or has learned
by reason of his association with Imax or any of its subsidiaries. The term
“confidential information” includes information not previously disclosed to the
public or to the trade by Imax’s management, or otherwise in the public domain,
with respect to Imax’s or any of its subsidiaries’ products, facilities,
applications and methods, trade secrets and other intellectual property,
systems, procedures, manuals, confidential reports, product price lists,
customer lists, technical information, financial information, business plans,
prospects or opportunities, but shall exclude any information which (i) is or
becomes available to the public or is generally known in the industry or
industries in which Imax operates other than as a result of disclosure by the
Executive in violation of his agreements under this Section 3 or (ii) the
Executive is required to disclose under any applicable laws, regulations or
directives of any government agency, tribunal or authority having jurisdiction
in the matter or under the subpoena or other process of law.
          4. Assignment. Neither this Agreement nor any right, interest or
obligation hereunder shall be assignable by the Executive without the prior
written consent of Imax. Neither this Agreement nor any right, interest or
obligation hereunder shall be assignable by Imax without the prior written
consent of the Executive, except that Imax may assign this Agreement or any such
right, interest or obligation to an affiliate of Imax without consent of the
Executive; provided, however, that no such assignment shall relieve Imax of any
of its obligations hereunder.
          5. Indemnification. (a) Imax shall hold the Executive harmless and
indemnify the Executive, to the fullest extent permitted by applicable law,
against any and all liabilities (and all expenses related thereto) incurred by
the Executive as a result of, or in connection with, the services provided under
this Agreement; provided, however, that such indemnification shall not apply
with respect to any action taken by the Executive that (i) is contrary to the
written instructions of the Board or (ii) constitutes gross negligence or
willful misconduct. Imax shall maintain a director and officer’s liability
insurance policy covering the Executive and containing customary terms and
conditions.
          (b) Imax shall hold the Executive harmless and indemnify the
Executive, on an after-tax basis, against the amount of any income taxes imposed
by Revenue Canada, the United States Federal government or any state or local
taxing



--------------------------------------------------------------------------------



 



- 7 -

authority in Canada or the United States (collectively, “Taxes”) with respect to
any amounts payable to the Executive under Section 1 of this Agreement, to the
extent such Taxes exceed the amount of Taxes that would have been imposed on
such amounts had all of the services performed by the Executive under this
Agreement been performed within the United States. Imax shall hold the Executive
harmless and indemnify the Executive, on an after-tax basis, against the amount
of any penalties or interest that are imposed on the Executive by Revenue
Canada, the United States Federal government or any state or local taxing
authority in Canada or the United States as a result of Imax’s failure to
properly withhold any tax with respect to any amounts payable to the Executive
under Section 1 of this Agreement, to the extent such penalties or interest are
not attributable to the failure of the Executive to file any required tax
returns or pay any required taxes or any other willful act or omission of the
Executive.
          6. Binding Effect. This Agreement shall inure to the benefit of, and
be binding upon, the parties hereto, any successors to or permitted assigns of
the parties hereto.
          7. Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and either delivered in person or
sent by first class certified or registered mail, postage prepaid, to the
parties at the following address (or to such other address or addresses as
either party shall have designated in writing to the other party hereto:)
(a) if to Imax:
2525 Speakman Drive
Mississauga, Ontario, Canada
L5K 1B1
Attention: General Counsel
(b) if to the Executive:
975 Park Avenue, Apt 6B
New York, NY, 10028



--------------------------------------------------------------------------------



 



- 8 -

          8. Severability; Waiver. If any provision of this Agreement shall be
determined to be invalid, illegal or unenforceable in whole or in part, neither
the validity of the remaining part of such provision nor the validity of any
other provision of this Agreement shall in any way be affected thereby. Failure
to insist upon strict compliance with any term, covenant or condition hereof
shall not be deemed a waiver of such term, covenant or condition, nor shall any
waiver or relinquishment of any right or power hereunder at any one or more
times be deemed a waiver or relinquishment of such right or power at any other
time or times.
          9. Injunctive Relief. Without intending to limit the remedies
available to Imax or the Executive, as the case may be, in the event of a breach
or threatened breach of any of the covenants contained in this Agreement, Imax
or the Executive, as the case my be, shall be entitled to seek such injunctive
relief as may be required specifically to enforce any such covenant.
          10. Miscellaneous. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof and, from the effective
date hereof, supersedes and terminates all prior agreements, oral and written,
between the parties hereto with respect to the subject matter hereof.
Notwithstanding the preceding sentence, nothing in this Agreement shall abrogate
the Executive’s entitlement to (i) the 45,000 (post-split) Restricted Stock /
“phantom stock” granted pursuant to Section 1(g) of the 1997 Agreement, as
reduced from 60,000 (post-split) pursuant to Section 1(g) of this Agreement,
(ii) the 40,000 options (for 80,000 post-split shares) granted January 2, 1997
and the 80,000 options (for 80,000 post-split shares) granted January 2, 1998,
or (iii) the Special Bonus (as defined in Section 1(g) of the Employment
Agreement between Imax and the Executive dated as of March 1, 1994) payable
after a sale of Imax or upon the exercise of the Executive’s liquidation rights.
Further, for so long as the Executive is the Co-CEO, Imax shall continue to use
its best efforts to cause the Executive to be elected to the Board and, for so
long as Imax continues to have CEO Advisors, to the designation as a CEO Advisor
under Imax’s by-laws, provided that nothing in this sentence shall abrogate any
rights the Executive may have pursuant to any other agreement. This Agreement
may be modified or amended only by an instrument in writing signed by both
parties hereto. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



--------------------------------------------------------------------------------



 



- 9 -

          11. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein without regard to principles of conflicts of laws.
          IN WITNESS WHEREOF, Imax and the Executive have duly executed and
delivered this Agreement, as of the day and year first above written, on this
3rd day of November, 1998.

                  IMAX CORPORATION    
 
           
 
  By:   “Garth M. Girvan”    
 
           
 
      Garth M. Girvan    
 
      Director    
 
           
 
  By:   “John M. Davison    
 
           
 
      John M. Davison    
 
      Executive Vice President, Operations and
   Chief Financial Officer    
 
                EXECUTIVE    
 
                “Richard L. Gelfond”   l.s.               RICHARD L. GELFOND    

 